Citation Nr: 1143257	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's VA Form 9, Appeal to the Board, received in January 2010, he asked to have a hearing before the Board.  A hearing was scheduled for September 2011.  See July 2011 letter.  An e-mail in the claims file dated the day before the hearing, shows the Veteran informed his representative that he would be unable to attend the hearing.  In an October 2011 letter, the Veteran's representative stated the Veteran no longer wanted to have a hearing before the Board.  Thus, the Board finds there is no hearing request pending at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran was treated for right shoulder pain on more than one occasion in service, any currently-diagnosed right shoulder disability is not related to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that his currently-diagnosed right shoulder disability is related to his period of active service.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder disability.  The service treatment records show that the Veteran complained of right shoulder pain in October 1958 and May 1961.  However, after these two instances, the Veteran consistently denied ever having or having then, "Painful or 'trick' shoulder or elbow."  See Reports of Medical History completed by the Veteran in November 1965, October 1966, and July 1971 at Item # 20 and in November 1972, October 1973, and September 1974 at Item # 11.  Such is evidence against the Veteran having chronic right shoulder pain or right shoulder disability during service, as he is in the best position to address whether he was experiencing pain in his shoulder during this period of time, and he specifically denied shoulder pain.  

Additionally, the Reports of Medical Examination completed in October 1958 (which was after the October 1958 injury), October 1959, November 1960, November 1961, September 1962, September 1963, November 1964, November 1965, October 1966, October 1967, October 1968, January 1970, November 1970, July 1971, November 1972, October 1973, September 1974, and November 1974 all show that clinical evaluation of the upper extremities was normal.  See id. at Item # 35.  This is further evidence of there being no chronic right shoulder pain or disability during service.  

The first pertinent post-service evidence of a right shoulder disability was in 2007, which is right before the Veteran filed his claim for service connection and more than 30 years after service discharge.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the lapse of more than 30 years between service and the first evidence of pertinent disability is evidence against the Veteran's claim for a right shoulder disability.  

Furthermore, although the Veteran has a currently-diagnosed chronic right shoulder disability, there is no evidence of record, other than the Veteran's statements, linking this disability to his period of active service.  On the contrary, an August 2009 VA examiner determined that it was less likely as not that the Veteran's right shoulder disability was the same disability as what he was seen for during service and less likely as not that it was the result of active duty.  The examiner explained that the Veteran was seen on two occasions for right shoulder pain, which the examiner found to be isolated incidents in which there was no long-term sequela.  The examiner noted that the separation examination from 1974 did not show evidence of a right shoulder disability, but noted that it showed evidence of a left shoulder disability.  Thus, a medical professional has determined that the complaints of in-service right shoulder pain were not related to the current disability.  

The Board finds that the VA examiner's opinion is particularly probative as to whether the right shoulder disability is related to the Veteran service.  The examiner based his opinion on a review of the evidence of record and explained why he felt there was no relationship between the in-service complaints and the current disability.  He noted that the separation examination showed no evidence of a right shoulder disability.  The Veteran's upper extremities were examined at service discharge, and there was a finding that they were clinically normal.  Additionally, the Veteran specifically denied ever having or having then a trick shoulder at service separation.  All of these facts weigh against the claim.

The Veteran has alleged that he may have injured his right shoulder in the May 1971 accident, when he had to eject himself from an airplane and sustained a compression fracture to his thoracic spine.  He states that VA has not properly considered the provisions of 38 C.F.R. § 3.304(d), which state that if a disease or injury was incurred or aggravated by combat, VA must accept this as sufficient proof of service connection.  See also 38 U.S.C.A. § 1154(b) (West 2002) (stating the same requirements as described under 38 C.F.R. § 3.304(d)).  The Board does not find that such provisions apply.  While it is possible that the Veteran was engaging in combat at the time he had to eject himself from an airplane, the Veteran has not specifically stated that he injured his right shoulder at that time.  Rather, his current allegation is that it is possible that when he sustained the compression fracture to the thoracic spine that he may have injured his right shoulder at that time.  Thus, the Veteran's own words do not establish a right shoulder disease or injury in service.  

Additionally, while the Veteran alleges that following the 1971 compression fracture, the focus was on his spine and not his shoulders, there is a specific finding in a May 1971 service treatment record by a medical professional that, "No other injuries found."  Thus, the Veteran was examined at the time of the compression fracture, and the examiner did not find that the Veteran had sustained any other injury.  Such fact weighs against the Veteran's allegation that he may have sustained a right shoulder injury at that time.  Additionally, following the May 1971 compression fracture, July 1971, November 1972, October 1973, September 1974, and November 1974 Reports of Medical Examination all show that clinical evaluations of the upper extremities were normal.  In July 1971, November 1972, October 1973, and September 1974 Reports of Medical History, the Veteran specifically denied ever having or having then a painful or trick shoulder.  

In the September 1974 Report of Medical Examination, the Veteran specifically reported problems with left shoulder pain, which he had complained of in February 1974.  See February 1974 treatment record.  The left shoulder pain was also noted in the September 1974 Report of Medical Examination.  The Board finds that the Veteran's failure to report right shoulder pain in September 1974 is evidence that he was not experiencing right shoulder pain at that time, which is based upon two facts.  One, he specifically denied shoulder pain in the September 1974 Report of Medical History.  This is an affirmative denial.  Two, the Veteran reported left shoulder pain, and other pain in various areas of his body, such as the hip, the left tibia and fibula, and pain as a result of the compression fracture.  The Board finds that had the Veteran been experiencing right shoulder pain at that time, he would have reported it.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (Board may consider failure of a fact to be recorded in a medical record to be substantive negative evidence where the missing fact would ordinarily be recorded); Federal Rule of Evidence 803(7) (noting that the absence of an entry in a record may be evidence against the existence of a fact if the entry would ordinarily be made).  Here, the Board finds the Veteran did not include right shoulder pain in his multiple complaints because he was not experiencing it at that time.  

The service treatment records are overwhelmingly against a finding that the Veteran had chronic right shoulder pain or a chronic right shoulder disability during service, as the service treatment records specifically refute a finding of such symptoms.

Further supporting the finding of a lack of chronic right shoulder pain in service is the fact that the Veteran did not file a claim for service connection for right shoulder pain at service discharge.  The disabilities for which the Veteran filed service connection claims in February 1975 were the same disabilities listed on the September 1974 and November 1974 Reports of Medical Examination and the September 1974 Report of Medical History.  See VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service at Item #s 6 & 7; see also March 1975 VA Form 21-2545, Report of Medical Examination for Disability Evaluation, at Item #s 15 & 17.  

The Board notes that the August 2009 VA examiner either reported an inaccurate fact or the transcriptionist entered an inaccurate fact.  Specifically, the examiner was discussing the Veteran's in-service complaints pertaining to the right shoulder.  He wrote, in part:

The service treatment record indicates the [V]eteran was treated for a right shoulder injury on two occasions.  The first one was in October 1958 and the other incident in May 1961.  He also complained of right shoulder pain during an annual exam on 09/19/74.

I have reviewed that examination of 09/19/74 and I do not see anywhere an indication that the complaint was in the right shoulder.  I see a note that says "some discomfort and minor pain in back and leg, shoulder and hip."  Part of the typed document indicates that there is arthritis in the left shoulder and left hip for two years.

(Italics added.)

The basis for the Board concluding that an inaccurate fact was reported (see italics) is that the September 1974 Report of Medical Examination does not show a complaint of right shoulder pain, but rather a complaint of left shoulder pain.  Thus, the fact that the prior sentence addressed the "right" shoulder appears to be an error, but it is clear that the examiner fully understood what the records showed, since he acknowledged in the second paragraph above that the September 1974 Report of Medical Examination did not show a complaint of right shoulder pain.  He also noted in his medical opinion that the September 1974 separation examination "does not contain any information pertaining to the right shoulder, as far as I could tell."  This is an entirely accurate statement of the what the service treatment record shows.

The Board points out this error because it appears the Veteran was misled by the examination report.  See December 2009 VA Form 9 ("Your VA examiner stated in his evaluation that I have had chronic/intermittent/right shoulder pain since service.  You have stated that I was treated in 1958, 1961 and 1974 for right shoulder pain."  (Capitals omitted.)).  The Board regrets the confusion.

The Board also notes that one could argue there was an ambiguity regarding which shoulder had pain at service separation.  For example, in the September 1974 Report of Medical History, the Veteran wrote, "Some discomfort + minor pain in back +leg, shoulder + hip" and in the VA Form 21-526e, the Veteran wrote, "Arthritic shoulder + hip since 1970," when asked the nature of the sickness, disease, or injury for which he was seeking service connection.  Thus, he was not specific as to which shoulder had pain.  However, subsequently in both documents, there was a clarification as to which shoulder was involved.  In the Report of Medical History, the examiner addressed the left shoulder in Item # 25.  In the application, the Veteran wrote in that it was his left shoulder.  See id. at Item # 7A ("Arthritic L[eft] shoulder + R[ight] hip."  Additionally, in reviewing these two documents, the service treatment records, and the March VA Form 21-2545 (Item #s 15 & 17), it is clear that the pain in the Veteran's shoulder was limited to the left.  

At the August 2009 VA examination, the Veteran reported having chronic, intermittent right shoulder pain since service.  However, in the June 2009 private medical record submitted by the Veteran, it shows the Veteran reported he had been having right shoulder pain for the past several months.  Regardless, the Veteran alleges that he believes the current right shoulder disability is related to service.  The United States Court of Appeals for Veterans Claims (Court) has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Veteran is capable of observing symptoms such as right shoulder pain, and the Board ultimately finds the Veteran's statements in this regard to be credible.  However, he is not competent (i.e., professionally qualified) as a lay person to diagnose arthritis.  Accordingly, the only competent evidence of record, the August 2009 VA opinion, is negative to the claim, and service connection on a direct basis is not warranted. 

Even assuming that the Veteran is competent to offer such diagnosis and etiological relationship, and the Board were to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the Veteran's lay statement of record is outweighed by the August 2009 VA medical opinion as the opinion was based on a physical examination of and interview with the Veteran, a review of the claims file and medical history, and included a rationale for the opinion.  

As an alternative to establishing a current disability and a nexus to service, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated for right shoulder pain two times in service (in 1958 and 1961), the pain resolved without residuals according to both the service treatment records (showing 14 examinations conducted after 1961 all of which showed that clinical evaluations of the upper extremities were normal) and August 2009 VA examiner.  Thus, the service treatment records showed a lack of a chronic disability in service.  Moreover, although left shoulder pain was noted in service, the Veteran's current reports of continuity of symptoms are not credible in light of the service treatment records, which repeatedly showed the right shoulder was without deficit, including upon separation, and as the Veteran affirmatively denied shoulder symptoms other than the left shoulder symptoms reported at discharge.  

The Board notes that there is no competent evidence in the claims file of a diagnosis of arthritis, which is why the Board has not considered presumptive service connection under the provisions of 38 U.S.C.A. §§ 1101, 1112.  See also 38 C.F.R. §§ 3.307, 3.309 (2011).  In other words, no medical professional has diagnosed arthritis, and the Veteran reported to the June 2009 private examiner that an x-ray of his right shoulder taken one year prior did not show arthritis.

Accordingly, for the reasons provided above, the Board concludes that service connection for a right shoulder disability is not warranted under any theory of causation and this claim, therefore, must be denied.  

The Board has applied the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

II.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claim on appeal.  In a December 2007 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for service connection, what evidence was to be provided by the appellant, what evidence the VA would attempt to obtain on his behalf, and how disability evaluations and effective dates are assigned once service connection has been awarded.  This letter predated the rating decision on appeal.  

As to VA's duty to assist, VA has obtained VA treatment records beginning from 2007, which is when the Veteran was first treated by VA.  The Veteran provided a private medical record, dated in June 2009.  VA attempted to obtain Social Security Administration records, but was informed that the medical records had been destroyed.  See March 2009 reply from Social Security Administration.  The Veteran was then informed by way of a letter dated in March 2009 of the efforts the RO made to obtain the SSA records and that VA would decide the claim based on the evidence of record unless the Veteran submitted the records.  See 38 C.F.R. § 3.159(e).  There are no other records that VA has put on notice that it needs to obtain.

VA also provided the Veteran with a VA examination, which was completed in August 2009.  The Board finds that the examination was adequate for rating purposes.  The examiner had an opportunity to review the claims file, addressed the Veteran's two instances of right shoulder pain and other findings shown in the service treatment records, addressed the Veteran's current claims and allegations of continuous symptoms since service discharge, and provided a medical opinion, which was based upon medical principles and evidence in the claims file.  

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

Entitlement to service connection for a right shoulder disability is denied.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


